Citation Nr: 0919803	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  05-23 562	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for left ulnar mononeuropathy status post left ulnar 
submuscular transposition.

2.  Entitlement to an initial rating in excess of 20 percent 
for lumbosacral pseudoarthrosis.

3.  Entitlement to an initial compensable rating for 
dysesthesia of the fourth and fifth fingers of the right 
hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1982 to 
October 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.

The issue of a compensable rating for dysesthesia of the 
fourth and fifth fingers of the right hand is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Since November 1, 2002, the Veteran's left ulnar 
mononeuropathy status post left ulnar submuscular 
transposition is manifest by tenderness on palpation of the 
ulnar epicondyles, sensation to light tough in the fingers 
being slightly duller on the left hand, diminished pinprick 
over the hypothen region on the left, and 2/4 deep tendon 
reflexes equating to no worse than mild incomplete paralysis 
of the ulnar nerve.

2.  Since November 1, 2002, the Veteran's lumbosacral 
pseudoarthrosis has not been manifested by incapacitating 
episodes that required bed rest prescribed by a physician or 
any sciatic nerve paralysis.

3.  Since November 1, 2002, the Veteran's lumbosacral 
pseudoarthrosis has not been manifested by a vertebral 
fracture, ankylosis, or, even taking into account his 
complaints of pain, severe limitation of lumbar motion or by 
a listing of the whole spine, a positive Goldthwaite's sign, 
or marked limitation of forward bending. 

4.  Since September 26, 2003, the Veteran's lumbosacral 
pseudoarthrosis has not been manifested by forward flexion of 
the thoracolumbar spine limited to 30 degrees or less even 
taking into account his complaints of pain or favorable 
ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected left ulnar mononeuropathy status post left 
ulnar submuscular transposition have not been met at any time 
during the pendency of his appeal.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.123, 4.124, 4.124a, 
Diagnostic Code 8516 (2008).

2.  The criteria for a rating in excess of 20 percent for 
service-connected lumbosacral pseudoarthrosis have not been 
met at any time during the pendency of his appeal.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 
5289, 5293, 5295 (2003); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.1, 4.7, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished because the Veteran is challenging the 
initial evaluations assigned following the grant of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) held that in cases where service connection 
has been granted and an initial disability rating has been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering § 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id, at 
490-91; Also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient (i.e., the July 
2003 notice letter provided the Veteran prior to the February 
2004 rating decision), VA's duty to notify in this case has 
been satisfied.  Moreover, since VA's notice requirements was 
satisfied because the RO granted the Veteran's claims for 
service connection, the Board also finds that VA does not run 
afoul of the Court's holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

Next, the Board notes that VA has also secured all available 
pertinent evidence and conducted all appropriate development. 
 Specifically, the record shows that VA obtained and 
associated with the claims file all identified and available 
treatment records including the Veteran's records from 
Michigan Neurology, PLLC, Washington Family Chiropractic 
Center, American Radiological Services, and Golden Triangle 
Neurology Clinic.  Significantly, the Veteran has not 
otherwise alleged that there are any outstanding medical 
records probative of his claims that need to be obtained.  In 
fact, in April 2006 the Veteran notified VA that he had no 
additional evidence to file in support of his claims.  
Additionally, in August 2003 and September 2005, the Veteran 
was afforded VA examinations, the reports of which are of 
record.  Thus, VA has properly assisted the Veteran in 
obtaining all relevant evidence.

II.  Anaylsis

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher of the two evaluations is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  In cases where the original rating 
assigned is appealed, consideration must be given to whether 
the Veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999). 

Additionally, when evaluating musculoskeletal disabilities, 
VA must consider granting a higher rating in cases in which 
the Veteran experiences functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

A. Left Ulnar Mononeuropathy

The Veteran contends that his left ulnar mononeuropathy 
status post left ulnar submuscular transposition has been 
more disabling than indicated by the assigned initial rating.  
He therefore contends that a higher initial rating is 
warranted.

The February 2004 rating decision granted service connection 
for his left ulnar mononeuropathy status post left ulnar 
submuscular transposition and assigned a 10 percent 
disability rating under 38 C.F.R. § 4.124a, Diagnostic 
Code 8516 (paralysis, neuritis, or neuralga of the ulnar 
nerve), effective from November 1, 2002. 

Because VA examiners are uniform in reporting that the 
Veteran is right handed, he will only be entitled to a 
higher, 20 percent, evaluation under Diagnostic Code 8516 if 
his disability is manifested by moderate incomplete 
paralysis.  38 C.F.R. § 4.124a.

In August 2003, the Veteran was afforded a VA general 
examination in connection with this claim.  At that time, the 
examiner noted that the Veteran complained of stiffness in 
his left elbow and tingling in the 4th and 5th fingers of his 
left hand.  On examination, the Veteran had tenderness on 
palpation of the ulnar epicondyles.  There was no swelling, 
no motor loss, 5/5 grip, 5/5 strength, and sensation to light 
tough was maintained in the fingers of his hands, although 
sensation was slightly duller on the left hand.  
Electromyography (EMG) and nerve conduction studies indicate 
left ulnar nerve findings consistent with resolving left 
ulnar neuropathy at the elbow.  The examiner diagnosed the 
Veteran with resolving left ulnar mononeuropathy status post 
left submuscular transposition, reexploration, and 
repositioning with no electrodiagnostic abnormalities at this 
time.  

In January 2006, the Veteran underwent a neurological 
examination at Michigan Neurology.  At that time, the Veteran 
complained of hand numbness.  On examination, there was good 
muscle bulk, strength was 5/5 in his upper extremities, he 
had diminished pinprick over the hypothen region on the left 
but otherwise no sensory deficit, coordination/movements were 
fluid, and deep tendon reflexes were 2/4 in the upper 
extremities.  It was opined that the Veteran had significant 
improvement from his symptoms but not complete resolution and 
no development of neuropathic pain symptoms.

Initially, the Board notes that the objectively confirmed 
adverse symptomatology is limited to tenderness on palpation 
of the ulnar epicondyles, sensation to light tough in the 
fingers being slightly duller on the left hand, diminished 
pinprick over the hypothen region on the left, and 2/4 deep 
tendon reflexes.  

However, the above record is negative for an opinion that the 
Veteran has moderate incomplete paralysis of the ulnar nerve.  
38 C.F.R. § 4.124a.  Moreover, examination revealed normal 
strength, grip, and coordination.  In addition, the Veteran 
did not have any electrodiagnostic abnormalities.  

Therefore, the Board finds that the Veteran's adverse 
symptomatology does not equate to moderate incomplete 
paralysis of the ulnar nerve.  38 C.F.R. § 4.124a.  Absent 
such symptoms, an initial rating higher than 10 percent is 
not warranted.  This is true throughout the period of time 
during which his claim has been pending and therefore a 
discussion of staged ratings is not warranted.  Fenderson, 
supra.

B.  Lumbosacral Pseudoarthrosis

The Veteran contends that his lumbosacral pseudoarthrosis has 
been more disabling than indicated by the assigned initial 
rating.  He therefore contends that a higher initial rating 
is warranted.

The February 2004 rating decision granted service connection 
for lumbosacral pseudoarthrosis and assigned a 20 percent 
disability rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (limitation of motion of the lumbar spine) (2002), 
effective from November 1, 2002.  Thereafter, in a May 2006 
supplemental statement of the case the RO conceded that the 
Veteran's lumbosacral pseudoarthrosis was ratable as 
intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2008).

Because the RO granted service connection for lumbosacral 
pseudoarthrosis effective from November 1, 2002, the Board is 
obligated to apply the new criteria for rating intervertebral 
disc syndrome since November 1, 2002, the old criteria from 
rating all other back disorders since November 1, 2002, and 
the new rating criteria for evaluating all other back 
disorders for the period beginning September 26, 2003.  See 
Wanner v. Principi, 17 Vet. App. 4, 15-16 (2003), rev'd on 
other grounds, 370 F.3d 1124 (Fed. Cir. 2004); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); Green v. Brown, 10 Vet. 
App. 111, 116-19 (1997); See also VAOPGCPREC 3-2000 (Apr. 10, 
2000) and VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); 68 Fed. Reg. 51454-
56 (Aug. 27, 2003); 69 Fed. Reg. 32449 (June 10, 2004).



Intervertebral Disc Syndrome-Since November 1, 2002

For the entire period during which the appeal has been 
pending, the Veteran is entitled to a rating in excess of 20 
percent under Diagnostic Code 5243 if his lumbosacral 
pseudoarthrosis is manifested by incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past twelve months (40 percent).  
38 C.F.R. § 4.71a (2008).  An incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id.

In this case, the record does not show that a physician has 
ever ordered bed rest due to his lumbosacral pseudoarthrosis.  
Therefore, because the record is negative for any evidence of 
physician ordered bed rest, the claim for a higher evaluation 
must be denied.  Id.  This is true throughout the period of 
time during which his claim has been pending and therefore a 
discussion of staged ratings is not warranted.  Fenderson, 
supra.

All Other Back Disorders-Since November 1, 2002

For the entire period during which the appeal has been 
pending, the Veteran was entitled to a rating in excess of 20 
percent if his lumbosacral pseudoarthrosis is manifested by a 
fracture with cord involvement requiring long leg braces or 
being bedridden (100 percent) or a fracture of the vertebra 
without cord involvement but leading to abnormal mobility 
requiring a neck brace (60 percent) (Diagnostic Code 5285); 
complete ankylosis of the spine at a favorable angle 
(60 percent) (Diagnostic Code 5286); ankylosis of the lumbar 
spine at a favorable angle (40 percent) or ankylosis of the 
lumbar spine at an unfavorable angle (50 percent) (Diagnostic 
Code 5289); severe limitation in the range of motion of the 
lumbar spine (40 percent) (Diagnostic Code 5292); lumbosacral 
strain with listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion (40 percent) (Diagnostic Code 5295).  38 C.F.R. 
§ 4.71a (2003).

Initially, the Board notes that there is no suggestion in the 
record that the Veteran has a service connected fractured 
lumbar vertebra.  See, e.g., August 2003 and September 2005 
VA examinations and x-rays; October 2004 x-rays.  There being 
no demonstrable service connected vertebral deformity due to 
a fracture, a 10 percent rating may not be added to the 
rating.  Furthermore, the service connected lumbosacral 
pseudoarthrosis did not include cord involvement requiring 
long leg braces.  Additionally, at the August 2003 and 
September 2005 VA examinations the Veteran was able to move 
his lumbosacral spine, and hence, there was no evidence of 
ankylosis.  Consequently, a higher evaluation is not 
warranted for the Veteran's service-connected lumbosacral 
pseudoarthrosis under Diagnostic Codes 5285 and 5289.  
38 C.F.R. § 4.71a (2003).

As to limitation of motion under Diagnostic Code 5292 and 
lumbosacral strain under Diagnostic Code 5295, a review of 
the Veteran's medical records reveals ongoing treatment for 
his lumbosacral pseudoarthrosis.  A July 2005 letter from the 
Washington Family Chiropractic Center indicates that the 
Veteran had moderate to severe pain during palpation of 
lumbar spine with inflammation and muscle spasm.

At the August 2003 VA joints examination, the Veteran 
complained of low back pain.  On examination, the range of 
motion of the lumbar spine, taking into account the Veteran's 
complaints of pain, was flexion to 65 degrees; extension to 
30 degrees; right and left lateral flexion to 20 degrees; and 
right and left rotation to 30 degrees.  It was thereafter 
opined that there was no evidence of incoordination, 
weakness, or fatigability.  It was also opined that 
functional loss due to subjective complaints of pain were 
absent and there was no history of flare-ups.

In September 2005, the Veteran was again afforded a VA 
examination in connection with this claim.  At that time, the 
Veteran complained of shooting pain in his back that radiates 
down both legs.  The examiner thereafter noted that the 
Veteran's activities of daily living are not affected, but 
his work is affected and repetitive motion increases the 
pain.  On examination, the range of motion of the lumbar 
spine taking into account his complaints of pain was flexion 
to 45 degrees; extension to 10 degrees; right and left 
lateral flexion to 20 degrees; and right and left rotation to 
20 degrees.  It was thereafter opined that there was no 
evidence of incoordination, weakness, or fatigability.  It 
was also opined that functional losses due to subjective 
complaints of pain were absent.  The examiner concluded that 
functional loss due to subjective complaint of pain is absent 
and it is not likely there would be additional loss of motion 
due to pain, fatigue, weakness, or lack of endurance on 
repetitive use.

Tellingly, the limitation of motion of the lumbar spine has 
never been characterized as "severe."  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).  Moreover, no examiner 
reported that his lumbosacral pseudoarthrosis was manifested 
by listing of the whole spine, a positive Goldthwaite's sign, 
or marked limitation of forward bending.  Additionally, 
painful pathology was not objectively confirmed by such signs 
as disuse atrophy of the low back or lower extremities.  
Furthermore, August 2003 and September 2005 VA examiner not 
only reported the Veteran's pain free lumbar spine motion but 
the September 2005 VA examiner opined that it is not likely 
there would be additional loss of motion due to pain, 
fatigue, weakness, or lack of endurance on repetitive use.

Therefore, even when considering functional limitations due 
to pain and the other factors identified in 38 C.F.R. 
§§ 4.40, 4.45, the Board does not find that the Veteran's 
functional losses equated to debility contemplated by the 40 
percent rating for a limitation of lumbar motion under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003) or lumbosacral 
strain under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  This is true 
throughout the period of time during which his claim has been 
pending and therefore a discussion of staged ratings is not 
warranted.  Fenderson, supra.

All Other Back Disorders-Since September 26, 2003

Effective September 26, 2003, the Veteran is entitled to a 
higher evaluation for his lumbosacral pseudoarthrosis if it 
is manifested by forward flexion of the thoracolumbar spine 
30 degrees or less or if there is favorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a (2008).

The clinical records show, however, no evidence of spinal 
ankylosis since September 26, 2003.  See, for example, VA 
examination dated in September 2005.  Therefore, a higher 
rating cannot be assigned based on ankylosis.  This is true 
since September 26, 2003, and therefore a discussion of 
staged ratings is not warranted.  Fenderson, supra.

Next, as to whether the lumbosacral pseudoarthrosis results 
in thoracolumbar forward flexion being reduced to 30 degrees 
or less, range of motion studies at the Veteran's September 
2005 VA examination show forward flexion to 45 degrees taking 
account his complaints of pain.  Moreover, the September 2005 
VA examiner opined that it is not likely there would be 
additional loss of motion due to pain, fatigue, weakness, or 
lack of endurance on repetitive use.  Therefore, even when 
considering functional limitations due to pain and the other 
factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board 
finds that the forward flexion seen on examination is not 
limited to 30 degrees or less.  Indeed, under the new rating 
criteria, the disability must be manifested by a limitation 
of forward flexion to 30 degrees or less regardless whether 
there is or is not any evidence of painful pathology.  
Therefore, the Veteran does not meet the criteria for a 
higher evaluation.  38 C.F.R. § 4.71a (2008).  This is true 
since September 26, 2003, and therefore a discussion of 
staged ratings is not warranted.  Fenderson, supra.

Other Back Concerns

As to 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 2, while 
the Veteran complained of pain radiating into his legs at his 
September 2005 VA examination, that examiner as well as the 
earlier August 2003 VA joints examiner opined that the 
Veteran's lumbosacral pseudoarthrosis was not manifested by 
any adverse neurological symptomatology.  These opinions are 
not contradicted by any other medical evidence of record.  
See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may 
only consider independent medical evidence to support its 
findings and is not permitted to base decisions on its own 
unsubstantiated medical conclusions).  Given these opinions, 
the Board finds that a discussion of whether the Veteran is 
entitled to a separate evaluation for his lumbosacral 
pseudoarthrosis because of sciatic nerve impairment is 
unnecessary.  38 C.F.R. §§ 4.71a, 4.123, 4.124, 4.124a, 
Diagnostic Codes 5243, 8520, 8620, 8720 (2008); Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  This is true since 
September 23, 2002, and therefore a discussion of staged 
ratings is not warranted.  Fenderson, supra.

Each of the ways by which the back is ratable, other than 
some of those described in 38 C.F.R. § 4.71a, Diagnostic Code 
5285 (2003), contemplates limitation of motion.  See 
VAOPGCPREC 36-97; 63 Fed. Reg. 31262 (1998).  Therefore, 
assigning separate ratings on the basis of both limitation of 
motion and other symptoms, such as those set forth in 
Diagnostic Code 5293/5243, would be inappropriate.  38 C.F.R. 
§ 4.14 (2008).  

C.  Conclusion

The above determinations are based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's disabilities have 
reflected so exceptional or unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  
The symptoms of his disabilities have been accurately 
reflected by the schedular criteria.  Without sufficient 
evidence reflecting that the Veteran's disability picture is 
not contemplated by the rating schedule, such as objective 
evidence that they resulted in frequent periods of 
hospitalization or in marked interference with employment, 
referral for a determination of whether the Veteran's 
disability picture requires the assignment of an extra-
schedular rating is not warranted.  See Thun v. Peake, 
22 Vet. App. 111, 115-16 (2008).

The Board has considered the Veteran's written contentions, 
as well as those of his representative, with regard to the 
Veteran's claims of an initial rating in excess of 10 percent 
for left ulnar mononeuropathy status post left ulnar 
submuscular transposition and 20 percent for lumbosacral 
pseudoarthrosis.  While the Board does not doubt the 
sincerity of the belief that the Veteran's disabilities have 
been more disabling than were initially rated; as lay 
persons, without the appropriate medical training or 
expertise, they are not competent to provide a probative 
opinions on a medical matter such as the severity of a 
disability in the context of the rating criteria when the 
requirements for a higher evaluation are not readily 
observable by a lay person.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007).

For all the foregoing reasons, the Board finds that the 
claims for higher initial evaluations for left ulnar 
mononeuropathy status post left ulnar submuscular 
transposition and lumbosacral pseudoarthrosis must be denied.  
In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
because the preponderance of the evidence is against the 
Veteran's claims for higher initial ratings, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3 (2008); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).  


ORDER

An initial evaluation in excess of 10 percent for left ulnar 
mononeuropathy status post left ulnar submuscular 
transposition is denied.

An initial evaluation in excess of 20 percent for lumbosacral 
pseudoarthrosis is denied.


REMAND

The Board notes that the February 2004 rating decision 
granted service connection for, among other things, 
dysesthesia of the fourth and fifth fingers of the right hand 
and assigned this newly service connected disability a 
noncompensable rating effective from November 1, 2002.  In 
January 2005, the Veteran filed a statement with VA in which 
he expressed disagreement with this rating.  Despite the 
foregoing, no further action was taken by the RO.  
Accordingly, since the Court has indicated that referral to 
the RO of issues with which the Veteran disagrees does not 
suffice, a remand for the issuance of a statement of the case 
is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
Consequently, this issue is remanded for the following 
action:

The RO should issue a statement of the 
case with respect to the claim for a 
compensable evaluation for dysesthesia of 
the fourth and fifth fingers of the right 
hand.  If the Veteran files a timely 
substantive appeal, this issue should be 
returned for review by the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


